DETAILED ACTION
The application of Huang et al., for a “System and method for cloud-device collaborative real-time user experience and performance abnormality detection” filed on February 11, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on February 11, 2020 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-20 are rejected under 35 USC § 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chu et al. (U.S. PGPUB 20180096261). 

receiving, by a computing device, a plurality of abnormality detection models from a remote device, each of the plurality of abnormality detection models being trainable using a machine learning technique for detecting anomaly of an application in a resource usage ([0044], “A set of pseudo-labels may be generated representing the predictions returned from the machine learning algorithms' processing of the data set and this set of pseudo-labels may then be used as training data for a supervised machine learning algorithm to generate an anomaly detection model corresponding to the device or system from which the data set originates.”) and ([0053], [0055], and [0062]);
obtaining resource usage data of the application according to requirements of the plurality of abnormality detection models ([0058]), the resource usage data comprising information about usage or energy consumption of hardware components or services accessed by the application on the computing device ([0054] and [0063]);
generating, by the computing device using a first abnormality detection model of the plurality of abnormality detection models based on the resource usage data (Figs. 4-6), a first abnormality detection result indicating a first abnormality level of a plurality of abnormality levels that the application has with respect to the resource usage ([0063]-[0066]);
generating, by the computing device using a second abnormality detection model of the plurality of abnormality detection models based on the resource usage data ([0044]-[0045]), a second abnormality detection result indicating probabilities of the application falling in the plurality of abnormality levels with respect to the resource In one example, an ensemble manager 245 may be provided, which may be operable to allow a collection of two or more unsupervised machine learning algorithms to be selected to predict anomaly events for a particular sensor, sensor model, sensor type, or grouping of the same or different sensors”) and ([0058]-[0060]);
determining, by the computing device based on the first abnormality detection result and the second abnormality detection result, whether the application has an anomaly in the resource usage (Figs. 5-6) and ([0063]-[0066]); and
taking, by the computing device, an action on execution of the application in response to determination on the anomaly of the application in the resource usage ([0050], “The anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies.”).

As per claims 2 and 14, Chu discloses the resource usage data comprises energy consumption, usage, an energy pattern, or a usage pattern of a hardware component or a service accessed in the computing device under an execution condition of the application, the execution condition indicating whether the application is being executed in the foreground, in the background, with screen on, or with screen off, the usage pattern of the hardware component comprising a time series representing resource usages of the hardware component for a period of time, and the energy pattern of the hardware component comprising a time series representing energy consumption of the hardware component for a period of time ([0063]-[0066]).


As per claims 4 and 15, Chu discloses the first abnormality detection result and the second abnormality detection result are generated using different sets of data in the resource usage data of the application ([0065], “An anomaly detection model generator 215 may flexibly also generate anomaly detection models (e.g., 280b) for other unrelated domains. For instance, different sensor data 265b may be retrieved or otherwise received that corresponds to a different, second domain.”).

As per claim 5, Chu discloses whether the application has the anomaly in the resource usage is determined utilizing a model that is trainable with a machine learning technique  ([0044], “A set of pseudo-labels may be generated representing the predictions returned from the machine learning algorithms' processing of the data set and this set of pseudo-labels may then be used as training data for a supervised machine learning algorithm to generate an anomaly detection model corresponding to the device or system from which the data set originates.”) and ([0053], [0055], and [0062]).

As per claims 6 and 16, Chu discloses whether the application has the anomaly in the resource usage is determined using majority voting or weighted sum based on the determine a weighting for each of the machine learning algorithms' results. These weightings may then be applied to each of the predictions, or votes, of each respective algorithm to determine an aggregate, ensemble prediction for each data point or collection of data points.”) and ([0062]).

As per claims 7 and 17, Chu discloses taking the action on the execution of the application comprises freezing the execution of the application, re-starting the application, killing the application, or communicating or generating one or more notifications notifying that the application is running abnormally ([0050], “The anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies….The anomaly tracker 215 may additionally trigger service tickets, alerts, or other actions based on receiving one or more reported anomalies from the devices”).

As per claim 8, Chu discloses updating one of the plurality of abnormality detection models from the remote device ([0044] and [0054]) and ([0063]-[0066]).

As per claim 9, Chu discloses determining whether the application has the anomaly in the resource usage comprises: determining whether a service or a resource used by the application is allowed by the application or considered as a normal use case ([0019], [0041], and [0052]).


wherein whether the application has the anomaly in the resource usage is determined based on the first, second and third abnormality detection results ([0065], “This second anomaly detection model 280b may be likewise provided 530 to a system associated with the second domain, which possess computing logic capable of using the anomaly detection model 280b to detect anomalies in subsequent sensor data of the second domain, among other examples.”).

As per claims 11 and 19, Chu discloses producing a set of historical data for the application, the set of historical data comprising abnormality detection results of the application ([0053], “In such cases, the supervised machine learning algorithms may be trained by a previous (and, in some cases, no longer current) set of data related to the sensors, among other examples.”), actions taken in response to the abnormality detection results of the first application, usage patterns of the application, or energy consumption patterns of the application; and adjusting the action to be taken for the application corresponding to anomaly of the application based on the set of historical data ([0050], “The anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies. For instance, anomaly detection logic 220 may include functionality for applying a threshold or heuristic to determine an event from multiple anomalies reported by the same or different (nearby or otherwise related) devices (e.g., 105b,d). The anomaly tracker 215 may additionally trigger service tickets, alerts, or other actions based on receiving one or more reported anomalies from the devices”).

As per claims 12 and 20, Chu discloses collecting, for a period of time, data about abnormality detection results of the application and about corresponding actions taken in response to the abnormality detection results; and adjusting the action taken in response to the anomaly of the application using an adaptation or customization model that is built based on the data that is collected ([0050], “The anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies. For instance, anomaly detection logic 220 may include functionality for applying a threshold or heuristic to determine an event from multiple anomalies reported by the same or different (nearby or otherwise related) devices (e.g., 105b,d). The anomaly tracker 215 may additionally trigger service tickets, alerts, or other actions based on receiving one or more reported anomalies from the devices”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113